DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/7/2020 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  
In claim 7, a minor instance of rough grammar in line 2 of the claim at “distal ends the first prong” wherein a minor amendment such as “distal ends of the first prong” would resolve this issue; and
In claim 12, a minor instance of rough grammar in line 2 of the claim at “each inflatable cuffs” wherein a minor amendment such as “each inflatable cuff .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 6-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergstrom (US 6,066,159) in view of Golyakhovsky et al. (US 4,800,879).
Bergstrom discloses a surgical instrument comprising the following claim limitations:
(claim 2) a positioning device comprising a first prong (2, Figs. 2 and 4) and a second prong (3, Figs. 2 and 4); a hinge (4, Figs. 2 and 4) that pivotally couples the first prong (2) and the second prong (3); and a handle having a first member (i.e. “upper’ shaft 8, in Fig. 2) and a second member (i.e. “lower shaft 8, in Fig. 2), wherein each of the first member and the second member comprises a proximal end (at grip 6/loop 7) and a distal end (at pin 11) (as shown in Figs. 2 and 4); the distal end of each of the first member and the second member are releasably coupled with the positioning device via a quick release mechanism (at coupling means 10, as shown in Figs. 2 and 4; quick release connection 10 formed between respective pins 11 and channels 12; col. 2, lines 53-61); and the first member (8) and the second member (8) are movable about the hinge (4) to move the first prong (2) and the second prong (3) of the positioning device relative to one another (as shown in Fig. 2; col. 2, lines 47-53; col. 3, lines 16-18);
(claim 8) wherein the hinge (4) forms a portion of the positioning device (2,3) (as expressly shown in Figs. 2 and 4);
(claim 9) a positioning device comprising a first prong (2, Figs. 2 and 4) and a second prong (3, Figs. 2 and 4) that are coupled with one another via a hinge (4, Figs. 2 and 4), and a handle having a first member (i.e. “upper’ shaft 8, in Fig. 2) and a second member (i.e. “lower shaft 8, in Fig. 2), wherein each of the first member and the second member comprises a proximal end (at grip 6/loop 7) and a distal end (at pin 11) (as shown in Figs. 2 and 4); the distal end of each of the first member and the second member are releasably coupled with the positioning device (at coupling means 10, as shown in Figs. 2 and 4; quick release connection 10 formed between respective pins 11 and channels 12; col. 2, lines 53-61); and the first member (8) and the second member (8) are movable about the hinge (4) to move the first prong (1) and the second prong (2) of the positioning device relative to one another (as shown in Fig. 2; col. 2, lines 47-53; col. 3, lines 16-18);
(claim 10) further comprising a quick release mechanism (10, Fig. 2) that enables the positioning device (2/3) to be released from the handle (8/8) (as shown in Figs. 2 and 4; quick release connection 10 formed between respective pins 11 and channels 12; col. 2, lines 53-61);
(claim 11) wherein the quick release mechanism (10) comprises an actuator (11, Figs. 2 and 4) that extends through an outer surface of the handle (8) (as expressly shown in Figs. 2 and 4; actuator/pin 11 of the releasable connection expressly extends through the distal end outer surface of shaft/handle 8);
(claim 13) wherein movement of the first member (8) away from the second member (8) causes the first prong (2) and the second prong (3) to move apart (i.e. scissor-type configuration expressly shown in Fig. 2; col. 2, lines 47-53; col. 3, lines 16-18);
(claim 14) wherein the distal end (at 11) of each of the first member (8) and the second member (8) define recesses that receive proximal ends (at 12) of the first prong (2) and second prong (3), respectively (as expressly shown in Figs. 2 and 4; pins 11 received within channels 12 and the connections structures are free to be reversed (i.e. channels/recess 12 on handles 8); col. 2, lines 47-61); and
(claim 15) wherein the handle and the positioning device are generally coplanar (as expressly shown in Figs. 2 and 4).
Bergstrom, as applied above, discloses surgical instrument comprising all the limitations of the claim except for wherein an interior side each of the first prong and the second prong defines a recess, a first inflatable cuff that is housed within the recess of the first prong; a second inflatable cuff that is housed within the recess of the second prong wherein at least one cuff comprises a non-circular cross-section and the cuffs define an interior fillable reservoir allowing the cuffs to be expanded, wherein at least one of the first inflatable cuff and the second inflatable cuff comprises a non-circular cross-section, and wherein distal ends the first prong and the second prong comprise locking mechanisms that are engageable with one another to fix a relative position of the first prong and the second prong and are releasable upon application of a predetermined amount of force applied to the handle.  
However, Golyakhovsky teaches (see Figs. 1-6) a similar surgical clamping device comprising an interior side each of the first prong (1, Fig. 2) and the second prong (2, Fig. 2) defines a recess (8/9; Fig. 2), a first inflatable cuff (13) that is housed within the recess (9) of the first prong (1) (as shown in Figs. 1-6); a second inflatable cuff (10) that is housed within the recess (8) of the second prong (2) (as shown in Figs. 1-6) wherein at least one cuff (10/13) comprises a non-circular cross-section (as expressly shown in Figs. 1-6) and the cuffs (10/13) define an interior fillable reservoir to expand the cuffs (as shown in Figs. 1-6; col. 3, lines 57-63; col. 4, lines 15-36), and wherein distal ends (at 14a/14b) the first prong (1) and the second prong (2) comprise locking mechanisms (14a/14b) that are engageable with one another to fix a relative position of the first prong (1) and the second prong (2) (as expressly shown in Figs. 1-2; col. 4, lines 6-14) and are releasable upon application of a predetermined amount of force applied to the handle (col. 3, lines 19-23; i.e. plastic material has a determinable stress failure point) in order to beneficially facilitate tissue occlusion with minimal or no traumatization of the tissue thereby further minimizing surgery complication and/or failure and also providing for accommodating tissue of various sizes and locking at varying incremental occlusive forces levels as needed (see Abstract; col. 1, lines 6-9 and 57-68; col. 2, lines 3-6 and 13-17; col. 4, lines 6-36).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Bergstrom to incorporate the above-taught features in order to beneficially facilitate tissue occlusion with minimal or no traumatization of the tissue thereby further minimizing surgery complication and/or failure and also providing for accommodating tissue of various sizes and locking at varying incremental occlusive forces levels as needed, as taught by Golyakhovsky.

Claims 16-17 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosgrove et al. (US 2005/0277959) in view of Phillips (US 2007/0021761).
Cosgrove discloses (see Figs. 1-7A) a method of treating an atrial appendage comprising the following claim limitations:
(claim 16) positioning a first prong (12a, Fig. 1) and a second prong (12b, Fig. 1) of an epicardial implant (12, Fig. 1) around an external surface of an atrial appendage (50) such that a base of the atrial appendage is disposed between the first prong and the second prong (as expressly show in Fig. 4A; [0031]; [0075]); pivoting a first member (14, Fig. 1) of a handle of a delivery device (10, Fig. 1) and a second member (16, Fig. 1) of the handle about a hinge (34, Fig. 1) to bring the first prong (12a) and the second prong (12b) of the epicardial implant (12) together to close the epicardial implant (12) about the atrial appendage (50) (as expressly shown in Figs. 4B and 6B-6C; [0032]; [0035]-[0036]; [0075]; [0077]); securing the epicardial implant (12) to the atrial appendage (50) (as expressly shown in Figs. 4B and 6B-6C; [0032]; [0035]-[0036]; [0075]; [0077]); and disengaging the epicardial implant (12) from the delivery device (10) (as expressly shown in Figs. 4B and 6B-6C; [0032]; [0035]-[0036]);
(claim 20) further comprising disengaging the epicardial implant (12) from the atrial appendage (50); repositioning the epicardial implant (12) about the atrial appendage (50); and re-securing the epicardial implant (12) to the atrial appendage (50) by locking the first prong and the second prong in a fixed position relative to one another (as shown in Figs. 6B-6C) (see claim 47; [0018]; [0073]; implant expressly allowed to be repeatedly opened and closed as necessary for repositioning purposes prior to securing and releasing the implant during a surgical procedure); and
(claim 21) wherein disengaging the epicardial implant (12) from the delivery device (10) comprises actuating a quick release mechanism (i.e. blades 74a/74b and sutures 22a/22b) that enables the handle to be pulled away from the epicardial implant (12) (as expressly shown in Figs. 6B-7A; [0018]; [0072]; [0078]; blades quickly cut sutures to release the implant from the handle).
Cosgrove, as applied above, discloses a method of treating an atrial appendage comprising all the limitations of the claim except for expanding an inflatable cuff from each of the first prong and the second prong into an interior of the epicardial implant to an extent sufficient to physically occlude the atrial appendage at the base, wherein expanding the inflatable cuff comprises introducing fluid into a reservoir of the inflatable cuff via a fluid supply lumen, and clamping and/or severing the fluid supply lumen closed after introducing the fluid.  
However, Phillips teaches (see Figs. 1-7) a similar medical device for clamping (1) comprising an inflatable cuff (18,22) on the interior surface of each of a first prong (2) and a second prong (7) that expands into at least a portion of the open interior of the positioning device to occlude tissue (36) disposed therein following placement of the expandable cuffs (18,22) into the desired position (see Figs. 2-3; phantom lines 21,24 expressly show balloon expansion into the interior space to occlude tissue 36 disposed therein)and wherein expanding the inflatable cuffs comprises introducing fluid into a reservoir of the inflatable cuff (18,22) via a fluid supply lumen (37) (as shown in Figs. 1-7; see Abstract; [0006]-[0009]; [0024]; [0026]; [0027]; each inflatable member 18,22 is separately inflatable from a fluid supply means) in order to beneficially provide a tissue clamp that is selectively adjustable via inflation, avoids erosion, and has a prolonged lifespan thereby reducing the frequency of replacement surgeries ([0002]-[0004]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Cosgrove to incorporate such an inflatable balloon inner clamp surface in order to beneficially provide a tissue clamp that is selectively adjustable via inflation, avoids erosion, and has a prolonged lifespan thereby reducing the frequency of replacement surgeries, as taught by Phillips.

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosgrove in view of Phillips as applied to claim 17 above, and further in view of Bertolero et al. (US 2005/0149069).
Cosgrove in view of Phillips, as applied above, discloses a method of treating an atrial appendage comprising all the limitations of the claim except for the step of clamping and/or severing the fluid supply lumen after introducing the fluid.  However, Bertolero teaches (see Figs. 2-4) a similar method of clamping bodily tissue wherein the fluid supply lumen is clamped (e.g. crimped) and/or severed after introducing fluid ([0013]; [0035]-[0036]) in order to beneficially allow for separation and/or disconnection from the fluid source while further providing for the ability for permanent implantation ([0013]; [0035]-[0036]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Cosgrove in view of Phillips to include the step of clamping and/or severing the fluid supply lumen closed after introducing the fluid in order to beneficially allow for separation and/or disconnection from the fluid source while further providing for the ability for permanent implantation, as taught by Bertolero.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,737,309 in view of Bergstrom (US 6,066,159) and Bertolero et al. (US 2005/0149069).  Each respective claim set generally requires a method of treating an atrial appendage including the steps of positioning first and second prongs/members of an implant/clamp about an atrial appendage, pivoting the prongs/members about a hinge to close the implant/clamp and thereby secure it to the atrial appendage, expanding the cuff on each of the first and second prongs/members to occlude the atrial appendage, disengaging and repositioning the implant/clamp on the atrial appendage, and disengaging/detaching the implant/clamp from a delivery device.  U.S. Patent No. 9,737,309 fails to claim wherein pivoting the prongs/members about the hinge comprises the delivery device including a handle having first and second members respectively detachedly secured via a quick release mechanism to the first and second prongs/members pivotable about the hinge, and clamping/severing the fluid supply lumen after introducing of fluid.  
However, Bergstrom teaches (see Figs. 2-4) a similar method of clamping bodily tissue wherein pivoting the prongs/members (2/3, Fig. 2) about the hinge (4, Fig. 2) comprises the delivery device including a handle having first and second members (both shafts 8, see Figs. 2 and 4) respectively detachedly secured via a quick release mechanism (i.e. respective connections at 11/12) to the first and second prongs/members (2/3) pivotable about the hinge (4) (as expressly shown in Figs. 2 and 4) in order to beneficially allow for surgical clamping while eliminating clamp handles from blocking the surgical inlet opening subsequently enhancing and allowing additional instruments to be introduced in an unobstructed manner through the surgical opening (col. 2, lines 7-21; col. 3, lines 30-34).    
Still further, Bertolero teaches (see Figs. 2-4) a similar method of clamping bodily tissue wherein the fluid supply lumen is clamped (e.g. crimped) and/or severed after introducing fluid ([0013]; [0035]-[0036]) in order to beneficially allow for separation and/or disconnection from the fluid source while further providing for the ability for permanent implantation ([0013]; [0035]-[0036]).  

Claims 2-3 and 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,660,649 in view of Bergstrom (US 6,066,159) and Bertolero et al. (US 2005/0149069).  Each respective claim set generally requires a device and method of treating an atrial appendage including providing a device comprising the following structure and the steps of positioning first and second prongs of a positioning device about an atrial appendage, pivoting the prongs about a hinge to close the device and thereby secure it to the atrial appendage, expanding the cuff on each of the first and second prongs to occlude the atrial appendage, disengaging and repositioning the device on the atrial appendage, and disengaging/detaching the device from an implant delivery device.  U.S. Patent No. 10,660,649 fails to claim wherein pivoting the prongs about the hinge comprises the delivery device including a handle having first and second members respectively detachedly secured via a quick release mechanism through an outer surface of the handle to the first and second prongs pivotable about the hinge, clamping/severing the fluid supply lumen after introducing of fluid, and the distal ends of the first and second prongs having a locking mechanism.  
However, Bergstrom teaches (see Figs. 2-4) a similar device and method for clamping bodily tissue wherein pivoting the prongs/members (2/3, Fig. 2) about the hinge (4, Fig. 2) comprises the delivery device including a handle having first and second members (both shafts 8, see Figs. 2 and 4) respectively detachedly secured via a quick release mechanism through an outer surface of the handle (i.e. respective connections at 11/12 through distal outer surface of the handle) to the first and second prongs/members (2/3) pivotable about the hinge (4) (as expressly shown in Figs. 2 and 4), and the distal ends of the first and second prongs having a locking mechanism (13, Figs. 2-4; it has been held that merely rearranging parts of an invention involves only routine skill in the art, see In re Japikse, 86 USPQ 70) in order to beneficially allow for surgical clamping while eliminating clamp handles from blocking the surgical inlet opening subsequently enhancing and allowing additional instruments to be introduced in an unobstructed manner through the surgical opening (col. 2, lines 7-21; col. 3, lines 30-34).
Still further, Bertolero teaches (see Figs. 2-4) a similar method of clamping bodily tissue wherein the fluid supply lumen is clamped (e.g. crimped) and/or severed after introducing fluid ([0013]; [0035]-[0036]) in order to beneficially allow for separation and/or disconnection from the fluid source while further providing for the ability for permanent implantation ([0013]; [0035]-[0036]).  

Claims 2-3 and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,631,868 in view of Bergstrom (US 6,066,159) and Bertolero et al. (US 2005/0149069).  Each respective claim set generally requires a device or method for treating an atrial appendage wherein a positioning device is detachably coupled to an implant delivery device with the positioning device having first and second prongs/sides with a triangular cross-section balloon within an interior recess of the respective prong/side, the first and second prongs/sides being pivotally hinged to close the device and thereby secure it to an atrial appendage, the cuff on each of the first and second prongs/sides being expandable to occlude the atrial appendage, and a latch or locking mechanism at the distal end of each of the first and second prongs/sides.  U.S. Patent No. 10,631,868 fails to claim the delivery device including a handle having first and second members respectively detachedly secured via a quick release mechanism through an outer surface of the handle to the first and second prongs/sides pivotable about the hinge, clamping/severing the fluid supply lumen after introducing of fluid.
However, Bergstrom teaches (see Figs. 2-4) a similar device and method for clamping bodily tissue wherein pivoting the prongs/members (2/3, Fig. 2) about the hinge (4, Fig. 2) comprises the delivery device including a handle having first and second members (both shafts 8, see Figs. 2 and 4) respectively detachedly secured via a quick release mechanism through an outer surface of the handle (i.e. respective connections at 11/12 through distal outer surface of the handle) to the first and second prongs/members (2/3) pivotable about the hinge (4) (as expressly shown in Figs. 2 and 4) in order to beneficially allow for surgical clamping while eliminating clamp handles from blocking the surgical inlet opening subsequently enhancing and allowing additional instruments to be introduced in an unobstructed manner through the surgical opening (col. 2, lines 7-21; col. 3, lines 30-34).
Still further, Bertolero teaches (see Figs. 2-4) a similar method of clamping bodily tissue wherein the fluid supply lumen is clamped (e.g. crimped) and/or severed after introducing fluid ([0013]; [0035]-[0036]) in order to beneficially allow for separation and/or disconnection from the fluid source while further providing for the ability for permanent implantation ([0013]; [0035]-[0036]). 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771